Citation Nr: 1808775	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2 (diabetes), to include as presumptively service connected due to in-service exposure to an herbicide agent.

2.  Entitlement to service connection for left arm/shoulder strain.

3.  Entitlement to service connection for right (dominant) arm/shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1971 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to left and right arm/shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During service, the Veteran was stationed at Royal Thai Air Force Base U Tapao in Thailand from November 1972 to June 1973.

2.  The Veteran drove military vehicles near the perimeter of the base and served as a Security Patrol Augmentee, working near the perimeter of the base.

3.  It is at least as likely as not that the Veteran was exposed to an herbicide agent while serving in Thailand. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type 2, as a result of exposure to an herbicide agent have been met. 38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. 
 § 3.307(d) are also satisfied.  38 U.S.C. § 1116 (a) (2012); 38 C.F.R. 
 § 3.309(e) (2017).  Diabetes is listed as a disease associated with exposure to herbicide agents.  Id. The term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307 (a)(6)(i) (2017).

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  See 38 C.F.R. § 3.307(e). 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
 May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).
The Veteran's medical records show a current diagnosis of and treatment for diabetes, treated with an oral hypoglycemic and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913 grants a compensable rating for service-connected diabetes controlled by restricted diet.  As VA has not contested this diagnosis or treatment, the presence of a current disability, manifested to a compensable degree, is shown. 

The Veteran's military personnel records reflect his service as a Vehicle Operator/Dispatcher and Heavy Truck Driver, stationed at U Tapao from November 1972 to June 1973.  A June 1973 performance report stated that he had driven over 15,000 miles transporting flight crews, inspection teams, and VIPs to their destinations on or around U Tapao.  The Veteran stated that this work often brought him near the perimeter of the base.

The Veteran also submitted a June 2015 statement from a coservicemember who remembered the process used to clear plants away from the perimeter of U Tapao, specifically by spraying what he referred to as "Agent Orange" and then bulldozing the dead plants away from the perimeter.  The coservicemember recalled the Veteran serving as a Security Police Squadron Augmentee, stationed around the perimeter of the base.  The Veteran stated that Augmentees were not given orders for their Augmentee duties; they just helped out the security force as necessary.  

Based on the Veteran's statement, supported by the statement of his coservicemember, that he served as a Security Police Squadron Augmentee and worked around the perimeter of U Tapao base, the Board finds it at least as likely as not that the Veteran was exposed to an herbicide agent while on active duty in Thailand.

Because the Veteran was exposed to an herbicide agent while on active duty and has been diagnosed with a compensable manifestation of diabetes, a condition listed in 38 C.F.R. § 3.309(e), the Board must grant service-connection for diabetes on a presumptive basis. 



ORDER

Entitlement to service connection for diabetes mellitus, type 2 is granted. 


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains an April 2010 VA examination which noted full range of upper extremity motion bilaterally and no symptoms of the Veteran's claimed left or right arm/shoulder strain.  The examiner stated that the bilateral shoulder strain which had been treated in service had resolved with no residual functional limitation.  However, the examiner mentioned, but did not address, x ray evidence of "bilateral A-C joint arthritis" and "probable bilateral subchondral cysts in the humeral heads." As the examiner stated that there was no residual disability, no detailed opinion was provided as to the possible nexus between a current condition and any event or injury in service.  The Board finds, however, that an opinion is needed to address the possible nexus between the diagnosed bilateral A-C joint arthritis with probable bilateral subchondral cysts and any event or injury in service.  A new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with an appropriate examination of his arms and shoulders.
The examiner should clearly identify all current disabilities of the arms and shoulders.  Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by service.

The examiner should set forth all examination findings, along with a rationale for the conclusions.

The examiner should specifically discuss the significance, if any, of the x ray evidence of bilateral A-C joint arthritis and probable bilateral subchondral cysts mentioned in the April 2010 examination report. 

2.  Readjudicate the claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


